IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JEFFREY L. RAYFORD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-0645

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed February 9, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Jeffrey L. Rayford, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Christopher P. Arnold, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, ROWE, and BILBREY, JJ., CONCUR.